UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
SPENCER NEAL,
Plaintiff, Case No. 2:18-cv-958
CHIEF JUDGE EDMUND A. SARGUS, JR.
y. Magistrate Judge Kimberly A. Jolson
DIVYA JYOTI LTD.,
Defendant.

OPINION AND ORDER

This matter is before the Court on Plaintiff Spencer Neal’s Motion for Summary Judgment
(ECF No. 18) and subsequent Memorandum in Support of Summary Judgment (ECF No. 19).
Defendant responded (ECF No. 26) and Plaintiff replied (ECF No. 28). Accordingly, this matter
is ripe for disposition. For the reasons stated herein, Plaintiff's Motion for Summary Judgment
(ECF No. 18) is GRANTED in part and DENIED in part.

I

Plaintiff Spencer Neal (“Neal” or “Plaintiff”) filed suit against Defendant Divya Jyoti, Ltd.
(“Divya” or “Defendant”) after allegedly encountering numerous architectural barriers at a Quality
Inn and Suites owned by Defendant, under Title III of the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12181-12189. (See generally Compl. [ECF No. 1]). The Complaint
requests declaratory judgment, injunctive relief, and attorneys’ fees. (/d. Jj A—D).

Plaintiff submits that he is handicapped and confined to a wheelchair; and thus, is disabled,
(Neal Aff. 1 71 [ECF No. 19-1]). Further, Plaintiff is an ADA “tester,” meaning he travels to the

Columbus, Ohio area to visit public facilities and checks for ADA compliance. (See id. § 2). And
when Plaintiff finds compliance lacking, he sues.!
A, Plaintiffs Visit to the Quality Inn

On August 6, 2018, Plaintiff visited the Quality Inn and Suites (“Quality Inn”), located at
3590 Tuller Road, Dublin, Ohio. (Neal Aff. 1 3; Neal Aff. 2 9 1 [ECF No. 28-1]; Kumari Aff.
{| 5-6 [ECF No. 26-1, Ex. A]). While there, he claims he suffered discrimination caused by
architectural barriers in the parking lot and inside the hotel. (Neal Aff. 1 94; see also Neal Aff. 2
{1 2-3). The alleged violations are documented in the Complaint, two affidavits submitted by

Plaintiff, and an expert report authored by Derek Mortland. Plaintiff filed the case at bar to remedy

these alleged ADA violations.

Plaintiff lives in Akron, Ohio, which is approximately 123 miles from the Quality Inn.?
(Neal Aff. 1 92). Plaintiff visits the central-Ohio area frequently, as he has friends that reside near
or in Columbus, Ohio. (/d.). Plaintiff submits that he desires to return to the Quality Inn. (/d. { 5).
Plaintiff contends that during his stay at the Quality Inn he observed and/or encountered:

(1) exterior barriers, which include barriers to the parking lot and entry way, (2)
interior barriers, which include barriers in the hotel’s lobby, breakfast area, and
public restroom, (3) and barriers in the accessible guest room, which include
barriers with the room’s toilet and lavatory area.

(id § 4). He claims that, when he arrived at the Quality Inn, he approached the reservation desk

in the hotel lobby and asked for a handicapped accessible room and received a key for room 206.

' In addition to the case at bar, Plaintiff is a party in at least eight other cases in this Court; in all
of these cases, Plaintiff has alleged violations of the ADA. See Neal v. Morales Real Estate Invs.,
No. 2:18-cv-632; Neal v. O’Manny’s Pub Inc., No. 2:18-cv-980; Neal v. DSW Inns, LEC, No, 2:18-
cv-997; Neal v. Campus Hotel, LLC, No. 2:18-cv-1560; Neal v. The J. Fred Schmidt Packing Co.,
No. 2:18-cv-1589; Neal v. The Pilsner Boys, LLC, et al., No. 2:19-cv-829; Neal v. Kalamata LLC,
et al., No. 2:19-cv-1645; Neal v. Terra Hosp.—OSU I, LLC, No. 2:19-cv-2850.

* The Court notes that neither party supplied the Court with the distance between Akron, Ohio and
Dublin, Ohio. However, the Court takes judicial notice of the approximate distance between the
two cities. See Google Maps, http://www.google.com/maps (last visited July 25, 2019)

(calculating a distance of 123 miles).
(Neal Aff. 2 Jf 1-2). Plaintiff submits that he did not make a reservation at the Quality Inn prior
to his arrival at the hotel. (/d. J 1). Plaintiff states that, even though the room he received was not
an accessible room, he “stayed in room 206 for as long as practical.” (d. ] 4). However, he “was
unable to take a shower due to the inaccessible bathroom,” and left the Quality Inn sometime in
the morning and found another hotel. (/d.). Plaintiff submits that he did return to the Quality Inn
later that same day to request a refund, which was given to him. (Ud. 4] 5).

Defendant’s detailing of Plaintiffs visit to the Quality Inn differs. Defendant avers that
before he arrived at the Quality Inn, Plaintiff made an online reservation for a regular room with a
king-sized bed, rather than a handicap accessible room. (Kumari Aff. 5 [ECF No. 26-1, Ex. AJ).
However, when Plaintiff arrived at the Quality Inn, he asked for a handicap accessible room, and
Savita Kumari (“Ms, Kumari”), who was working the hotel’s front desk when Plaintiff arrived,
informed Plaintiff that a handicap accessible room was not available at that time. (Kumari Aff.
46). And after learning that the hotel did not have a handicap accessible room available, Plaintiff
departed immediately and did not stay overnight at the hotel. Ud.). Plaintiff, however, returned
to the Quality Inn the following morning at approximately 7:04 a.m. and asked for a refund, which
Ms. Kumari supplied. (Kumari Aff. { 7-8). After receiving the refund, Defendant avers that
Plaintiff left the hotel right away. (/d. J 8). Accordingly, Defendant submits: “there is no way
[Plaintiff] could have observed the alleged interior barriers, barriers in the guest room, barriers in
the room’s toilet and lavatory area[, as] [h]e never visited or looked at any such area.” (/d.),

B. Derek Mortland’s Barrier Identification Survey

On December 14, 2018, Plaintiff's expert, Derek Mortland (“Mortland”), conducted an
ADA barrier identification site survey. And on December 19, 2018, Mortland identified eighty-

five barriers to accessibility in a report. (See generally Mortland Report [ECF No. 19-6]). Plaintiff
then requested that Defendant make the following eighty-five (85) recommendations:

 

Alleged Violation

Proposed Remedy

Estimated Cost
of Repair

 

1. Parking: The demarcated
handicap accessible parking in the
hotel’s westside parking lot is not
on an accessible route from the
parking lot to the hotel building as a
parked vehicle can block the curb
ramp from the parking lot to the
sidewalk

Move parking space over to one space
to the left and provide an eight-foot
marked aisle on right side of space that
connects to curb ramp

$1,500

 

2. Parking: There is no access aisle
that abuts the demarcated handicap
accessible parking located in the
hotel’s westside parking lot

Move parking space over to one space
to the left and provide an eight-foot
marked aisle on right side of space that
connects to curb ramp

$1,500

 

3. Parking: The parking lot on the
hotel’s westside does not have van
accessible parking

Move parking space over to one space
to the left and provide an eight-foot
marked aisle on right side of space that
connects to curb ramp

$150

 

4. Parking: The sign designating
the parking space in the hotel’s
westside parking lot as handicap
accessible parking is 36-inches
above the ground

Mount sign at least 60-inches above
the ground from the bottom of the sign

$150

 

5. Parking: The sign designating
the parking space as handicap
accessible parking is missing the
“van accessible” sign

Include a “Van Accessible” sign under
the handicap parking placard

$25

 

6. Parking: The demarcated
handicap accessible parking space
in the hotel’s eastside parking lot is
not located on a handicap accessible
route as a parked vehicle can block
the curb ramp from the parking lot
to the sidewalk

Move parking space one space to the
right, provide a five-foot demarcated
access aisle on the left side of the
space that connects to the curb

$0

 

7, Parking: There is no access aisle
abutting the demarcated handicap
accessible parking space located in
the hotel’s eastside parking lot

Move parking space one space to the
right, provide a five-foot demarcated
access aisle on the left side of the
space that connects to the curb

$1,500

 

8. Parking: The sign designating
the handicap accessible parking
space in the hotel’s eastside parking
lot is 36-inches above the ground

 

 

Mount sign at least 60-inches above
the ground from the bottom of the sign

 

$150

 

 
 

 

9. Exterior Accessible Route: The
curb ramp from the westside’s
parking lot to the sidewalk has a
slope of 13.3%

Remove existing curb ramp; regrade
the area; and provide a new ramp with
a maximum grade of 8.33%

$2,500

 

10. Exterior Accessible Route: The
side flares on the curb ramp from the
westside’s parking lot to the
sidewalk have grades between
27.4% and 38.7%.

When replacing the ramp as described
in Violation #9, the side flare slopes
should be constructed to have a
maximum grade of 10%

$2,500

 

11. Exterior Accessible Route: The
gutter of the hotel’s westside
parking lot’s curb ramp level change
exceeds 4-inches

When removing the ramp as described
in Violation #9, the gutter transition
must be level with the asphalt within
¥% inches

$1,500

 

12. Exterior Accessible Route:
There is a change in level that
exceeds %4-inches along the
sidewalk that abuts the parking lot
on the hotel’s westside

Provide a sidewalk that has smooth
and level transitions, the transitions at
the sidewalk’s joints should not
exceed 4-inches or %-inches if the
joints are beveled

$1,500

 

13. Exterior Accessible Route: The
sidewalk on the hotel’s westside
narrows to 34.5-inches wide when a
vehicle is parked in one of the
parking spaces that abut such
sidewalk

Expand the sidewalk to at least a width
of 48-inches; or install stop blocks at
parking space to prevent vehicles from
narrowing the sidewalk to less than
36-inches

$2,500

 

14, Exterior Accessible Route: The
curb ramp to access the hotel’s front
entrance from the parking lot has a
slope of 11.4%

Remove existing curb ramp and
replace with a ramp that has a
maximum grade of 8.33%

$2,500

 

15. Exterior Accessible Route: The
side flares on the curb ramp from the
parking lot to the hotel’s front
entrances have grades between 35%
and 38.8%

When removing and replacing curb
ramp described in Violation #14, the
side flares of the new ramp should not
exceed a grade of 10%

$2,500

 

16. Exterior Accessible Route: The
level change between the front
entrance’s curb ramp and the
parking lot is not level within %-
inches

When removing and replacing curb
ramp described in Violation #14, the
gutter transition must be level with the
asphalt within % inches

$1,500

 

17. Exterior Accessible Route:
Building’s eastside curb ramp’s
slope has a grade of 16.6%

Remove existing curb ramp and
replace with a ramp that has a
maximum grade of 8.3%

$2,500

 

18. Exterior Accessible Route:
Building’s eastside curb ramp’s side
flares have grades between 45,.2%—
46%

 

When removing an replacing the curb
ramp described in violation #17, the
side flares’ slopes should not exceed a
grade of 10%

 

$2,500

 

5

 
 

 

19. Exterior Accessible Route:
Building’s castside curb ramp’s
transition at the gutter exceeds %
inches because of uneven edges
between the sidewalk and asphalt

When removing and replacing the
curb ramp described in violation #17,
the gutter transition must be level with
the asphalt within ’4 inches

$1,500

 

20. Entrance: Doormat at entrance
is not secured in place

Completely remove the doormat or
secure the doormat to the ground

$150

 

21. Lobby: there is no handrail on
the right side of the stairway

Provide an ADA-compliant handrail
to the stairway’s right side

$1,500

 

22, Lobby: stairway’s left side
handrail does not extend 12-inches
from the bottom of the stairway

Provide a 12-inch handrail extension
to the bottom of the stairway’s left
side

$1,500

 

23. Lobby: the handle to open the
fire extinguisher encasement is
located 53.5-inches from the ground

Lower the placement of the handle to
be no higher than 48-inches from the
ground

$150

 

24. Lobby: Pamphlets at the top of
the pamphlet rack are 53-inches
above the floor

Lower the pamphlets so that they are
no more than 48-inches from the floor

$150

 

25. Lobby: The computer desk’s
knee clear is 26.25-inches

Provide a desk that has the following
dimensions: at least 27-inches knee
clearance; at least 30-inches width;
and at least 19-inches deep

$150

 

26, Lobby: Doormat at the interior
entry door is loose and is not secured
to the ground

Remove or securely attach the
doormat to the ground

$150

 

27. Lobby: Employee computer
obstructs the handicap accessible
portion of the front desk

Remove and relocate the computer
and monitor; and leave clear from
obstructions the accessible portion of
the front desk

$1,500

 

28. Lobby: The pull for the fire
alarm is 51-inches from the floor

Lower the fire alarm station to a
maximum of 48-inches from the floor

$150

 

29. Breakfast: Door opening’s
clearance is 30-inches per door
between the door’s face and the
opposite stop

Remove doors or provide doors that
allow for a minimum of 32-inches of
clear opening per door

$250

 

30. Breakfast: Countertops for the
breakfast bar measure 36,5-inches
from the floor

Provide countertops that are, at most,
36-inches from the ground

$2,500

 

31, Breakfast: Toaster is located
49-inches above the ground and the
depth to reach the toaster exceeds
10-inches

Remove that base that the toaster rests
upon and place the toaster directly on
a counter top that stands no taller than
46-inches from the ground

$2,500

 

32. Breakfast: The operable
components of the juice dispenser
are located 55-inches above ground

 

Lower the juice dispenser so that the
highest operable part is no more than
48-inches from the ground

 

$2,500

 

 
 

 

33. Breakfast: The cups for the
waffle batter are 55-inches above
the floor

Relocate the cups so that: 1) ifthe cups
are greater than a 10-inch reach depth
then the cups be no higher than 46-
inches above the floor; or 2) if the cups
are at a reach depth of less than 10-
inches then the cups should be no
higher than 48-inches above the floor

$2,500

 

34, Breakfast: The breakfast area
does not have wheelchair-accessible
tables

Provide for 5% of seating (or at least 1
table minimum) to be wheelchair
accessibie. The accessible table must
have at least 27-inches of knee space,
be 30-inches wide, and be 19-inches
deep

$1,500

 

35. Public Restroom: The
doorknob is not accessible

Remove existing doorknob and
replace with accessible lever type
doorknob on both sides of door

$25

 

36. Public Restroom: the supply
and drain pipes under the sink are
exposed and are not insulted

Cover exposed pipes with insulating
wrap

$150

 

37. Public Restroom: Knee
clearance at the sink is 25.5-inches
from ground

Provide knee clearance of at least 27-
inches from the ground with a depth of
8-inches

$1,500

 

38. Public Restroom: The rim of
the sink is 34.5-inches above the
floor

Provide sink rim that is no more than
34-inches above the floor

$1,500

 

39. Public Restroom: Paper towels
are located 452-inches above the
floor

Lower the paper towel dispenser so
that the paper towels are no more than
48-inches above the floor

$150

 

40. Public Restroom: The reflect
edge of the mirror is located 47-
inches above the floor

Lower the mirror so that the reflecting
edge is no more than 40-inches from
the floor; or install a full-length mirror
on the opposite wall that’s reflecting
edge is no more than 35-inches above
the floor

$150

 

41. Public Restroom: The side-grab
bar next to the commode is 42-
inches from the ground

Lower the top of the grab bar to be no
lower than 33-inches from the floor
and no greater than 36-inches from the
floor

$150

 

42. Public Restroom: The side-grab
bar next to the commode extends
49.5-inches from the back wall

Remount the side-grab bar so that the
bar extends at least 54-inches from the
back wall

$150

 

43. Public Restroom: The toilet
paper dispenser is less than 7-inches
from the front of the commode’s
seat

 

Provide a single roll of toilet paper no
less than 7-inches and no greater than
9-inches from the front of the
commode’s seat; the toilet paper roll
should be at least 15-inches above the

 

$150

 

7

 
 

 

floor and at least 1.5-inches under the
side-grab bar

 

44, Public Restroom: The
commode’s flush handle is located
on the commode’s wall side

Provide a commode with a flush
handle on the non-wall side; when
replacing the commode, ensure that
the commode’s center is no less than
16-inches and no more than 19-inches
from the side wall

$150

 

45, Public Restroom: There is no
back grab bar behind the commode

Install a 36-inch rear grab bar that is
mounted 6-inches from the side wall
and that is no less than 33-inches and
no more than 36-inches from the floor

$150

 

46. Public Restroom: Seat cover
dispenser is on the wall behind the
commode and is 47-inches from the
ground

Remount the seat cover dispenser so
that: it is no more than 48-inches from
the ground; and remount it in an area
where there is a 30-inch wide by 48-
inch deep area of clear floor space

$150

 

47. Public Restroom: The feminine
hygiene product dispenser is 52-
inches from the floor and access is
obstructed by a trash can

Relocate the trash can to an area that it
does not obstruct access to other
amenities and lower the femiine
hygiene product dispenser so that its
operable parts are no higher than 48-
inches from the floor

$150

 

48. Public Restroom: Tight
grasping and twisting is required to
operate the feminine hygiene
product dispenser

Provide operable parts on the
dispenser that do not require tight
grasping, pinching or twisting

$25

 

49. Guest Laundry: The laundry
product vending machine projects
10-inches from the wall and the
controls project 14-inches from the
wall at heights above 27-inches
from the floor

Lower the bottom edge of the vending
machine to no more than 27-inches
from the floor

$150

 

50. Guest Laundry: The controls to
operate the washing machine and/or
dryer doors and /or lint screens,
detergent and bleach compartments
require tight grasping, pinching, and
twisting to operate

Provide controls that do no require
tight grasping, pinching, and twisting
to operate

$1,500

 

51. Guest Laundry: The coin slot
for the soda vending machine is
52.5-inches from the floor

Provide a vending machine that’s
operable component is no higher than
48-inches from the floor

$150

 

52. Room 102: The supply and drain
pipes under the in-room sink are
exposed and are not insulted

 

Cover exposed pipes with insulating
wrap

 

$1,500

 

 
 

 

53. Room 102: Knee clearance at
the sink is 26-inches from the floor

Provide knee clearance of at least 27-
inches from the floor with a depth of
8-inches under the sink

$1,500

 

54. Room 102: The reflect edge of
the mirror is 42-inches from the
floor

Lower the mirror’s reflecting edge to
more than 40-inches from the floor

$150

 

55, Room 102: The rim of the sink
is 34.75-inches above the ficor

Provide a sink rim that is no more than
34-inches from the floor

$1,500

 

56. Room 102: The towel bar is
58.5-inches from the floor

Lower the towel bar so that it is no
more than 48-inches from the floor

$150

 

57. Room 102: The side-grab bar
next to the commode is 14.5-inches
from the rear wall

Move the side-grab bar so that it is 12-
inches from the rear wall and that the
leading edge of the grab bar is 54-
inches from the rear wall

$150

 

58. Room 102: The top side of the
side grab bar next to the commode is
39-inches from the ground

Remount the grab bar so that it is 12-
inches from the rear wall and so that
the top of the grab bar is no less than
33-inches and no more than 36-inches

above the ground

$150

 

59. Room 102: There is no grab bar
behind the commode

Install a 36-inch rear grab bar that is
mounted 6-inches from the side wall
and that is no less than 33-inches and
no more than 36-inches from the floor

$150

 

60. Room 102: The commode’s
flush handle is located on the
commode’s wall side

Provide a commode with a flush
handle on the non-wall side

$150

 

61, Room 102: The center line of the
commode is 18.5-inches from the
side wall

Ensure that the commode’s center is
no less than 16-inches and no more
than 19-inches from the side wall

$150

 

62. Room 102: The toilet paper
dispenser is less than 7-inches from
the front of the commode’s seat

Remount the toilet paper dispenser at
its current no less than 7-inches and no
more than 9-inches away from the
front of the commode’s seat

$150

 

63. Room 102: A towel rack is
mounted above the commode; is 53-
inches from the ground; and is not
accessible

Relocate towel rack to an area that has
a 30-inch by 48-inch area of clear
floor space; the towel rack should be
remounted no higher than 48-inches
from the floor

$50

 

64. Room 102: The handheld
showerhead is more than 48-inches
above the ground

Install a vertical slider bar, attach
showerhead to the vertical slider bar,
and mount the showerhead no higher
than 48-inches from the floor

$150

 

65. Room 102: The shower’s on/off
control is not non-positive

 

Install a hand-held showerhead unit
that is equipped with a non-positive
on/off control

 

$25

 

 
 

 

66. Room 102: The threshold to
enter the shower is 3-inches above
the floor

Install a threshold that is level with the
floor within “4 inches or install a
threshold that is level with the floor
within % inches beveled at 1:2 max

$250

 

67. Room 102: The shower’s grab
bar is 29-inches above the floor

Remount the shower’s grab bar so that
the top of the grab bar is at least 33-
inches and no more than 36-inches
above the floor

$150

 

68. Room 102: The shower does not
have a side grab bar on the control

wall

Mount a horizontal grab bar on the
shower’s control wall. The top of the
grab bar must be at least 33-inches and
no more than 36-inches from the floor.
There are to be no obstructions within

$500

 

69. Room 102: The towel bar is
§5.5-inches above the floor

Remount the towel bar so that it is at
most 48-inches above the floor

$150

 

70. Room 102: The bathroom sink’s
supply and drain lines are exposed
and are not wrapped with insulation

Cover exposed pipes with insulating
wrap

$1,500

 

71. Room 102: The doorknob on the
bathroom door is not accessible

Remove existing doorknob and
replace with accessible lever type
doorknob on both sides of the door

$25

 

72. Room 102: The doorknob on the
closet door is not accessible

Remove existing doorknob and
replace with accessible lever type
doorknob on both sides of the door

$25

 

73. Room 102: The closet’s hanger
bar is 63-inches from the ground and
the closet’s shelf is 65-inches from
the ground

Lower both the hanger bar and the
shelf to be no more than 48-inches
from the floor

$25

 

74, Room 102: The iron is mounted
at 56-inches above the floor

Remount the iron’s holder so that it is
no more than 48-inches from the floor

$150

 

75. Room 102: The clearance width
between the bed and the windows is
27-inches

Move the bed so that it abuts another
wall in the room so that there can be
30-inches of clear space on either side
of the bed

$0

 

76. Room 102: The thermostat is
located 56-inches from the floor

Lower the thermostat so that the
operable controls are no higher than
48-inches from the floor

$25

 

77. Room 102: The room’s desk has
a knee clearance of 24-inches

Provide a desk with knee clearance of
at least 27-inches, a width of 30-
inches, and a depth of 19-inches

$150

 

78. Room 102: The room’s lamp is
not accessible as a char obstructs the
required clear floor space. Also, the
lamp’s controls are greater than 48-
inches from the floor

 

Relocate the lamp so that there is floor
clearance around the lamp of at least a
width of 30-inches and a depth of 48-
inches. And provide a lamp that’s
operable parts are no more than 48-
inches from the floor

 

$25

 

10

 
 

| 79. Room 102: The lower peephole
on the room’s door is located 52,5-
inches from the floor

Provide a lower peephole at 43-inches
from the floor

$50

 

 

 

 

 

 

space on the pull side of a certain
unspecified interior door extends
beyond the latch side of the door

 

 

 

80. Overall Accessible Room | Modify the non-compliant features in $5,000
Disbursement: Of the hotel’s 46 | the handicap accessible room (Room
rooms, only on (1) room has{ 102), and provide an additional
accessible mobility features handicap accessible room that has a
bathtub and that is in compliance with
the ADA
81. Overall Accessible Room | Provide four (4) rooms _ that $2,506
Disbursement: Of the hotel’s 46 | communication features; at least one
rooms, there are no rooms that have | of the rooms must be mobility
communication features for hearing | accessible
impaired individuals
82. Overall Accessible Room | Provide at least one (1) room that has N/A
Disbursement: Of the hotel’s 46 | communication features and _ is
rooms, there no rooms that are both | mobility accessible
mobility accessible and have
communication features
83. Overall Accessible Room | Disperse the mobility accessible guest N/A
Disbursement: Of the hotei’s 46 | rooms among the various classes of
rooms, there is only one (1) room | sleeping accommodations that are
that has accessible mobility features | available to guests without
disabilities.
84.3 Findings without an Area | “N/A” $25
Description: Certain, unspecified,
doorknobs are not handicap
accessible
85. Findings without an Area | “N/A” $25
Description: The maneuvering

 

(See generally Mortland Report; Estimates Report [ECF No. 19-9]). Mortland submits that, in

total, the proposed modifications would cost $68,475. (Estimates Report at 6).

 

3 In both Findings 84 and 85, Mortland does not specifically state where these violations are in the
Quality Inn. (See Mortland Report at 112-14). Further, Mortland’s Recommendation for both

these findings are “N/A.” (/d. at 112, 113).

ll

 
Cc. Defendant’s Financial Resources

Plaintiff has attached four years’ worth of Defendant’s federal tax returns to his
Memorandum in Support for his Motion for Summary Judgment. (See 2014 Def. Tax Return [ECF
No, 19-10}; 2015 Def. Tax Return [ECF No, 19-11]; 2016 Def. Tax Return [ECF No. 19-12]; 2017
Def. Tax Return [ECF No. 19-13]). Plaintiff submits that the tax returns demonstrate that the
Defendant “has made hundreds of thousands of dollars of net income.” (PI. Br. in Supp. at 18).
Defendant’s 2014 Tax Return shows that its net rental estate income was $118,407 for tax year
2014. (2014 Def. Tax Return at p. 7, line 21). In tax year 2015, Defendant’s net rental income
was $99,701. (2015 Def. Tax Return at p. 7, line 21). Defendant’s ordinary business income for
tax year 2016 was $198,364. (2016 Def. Tax Return at p. 1, line 21). And in tax year 2017,
Defendant’s ordinary business income was $73,200. (2017 Def. Tax Return at p. 1, line 21; see
also Kumar Aff. § 8 [ECF No. 26-1, Ex. B]).4

Defendant submits that the Quality Inn has no employees apart from Naresh Kumar (“Mr.
Kumar”), the managing member of Defendant; Mr. Kumar’s wife, Ms. Kumari; and one of the
couple’s sons. (Kumar Aff. ff 2, 7-8). And that there are no more employees as Defendant cannot
afford to pay employees. (/d. 7 7). And while Mr. Kumar agrees that Quality Inn’s ordinary
business income for tax year 2017 was $73,200, he submits:

This amount was paid to me, my wife, and son. We covered all three shifts at [the]

front desk, my wife and I did most of the house keeping and maintenance as well.

In other words, for working more than a total of 8,760 hours (24 hours a day, 7 days

a week, and 365 days a year), the three of us received a total of $73,200, which is

barely minimum wage. There was no money left over.

(id. § 8). Further, Mr. Kumar states that, when the hotel was purchased it was valued at $1,950,000,

 

* Defendant has also attached its tax return for tax year 2017 to its Response to the motion for
summary judgment. (See ECF No. 26-1 at PAGEID 337-340).

12
but that it has decreased in value and is presently worth only $1,303,400. Ud J 6). Mr. Kumar
submits that Defendant has mortgages totaling over $4,000,000, which makes the hotel difficult to
sell as the property is worth approximately $1,303,400. (/d J 10). Finally, Mr. Kumar asserts:

Divya Jyoti has outstanding tax liabilities to the IRS of approximately $45,000,
outstanding real estate taxes in excess of $110,000, and outstanding unpaid

franchise fees of $24,000.

The hotel business does not have any funds to remove the alleged “architectural
barriers” as alleged in Plaintiff's complaint.

(id. Jf 11-12).
D. Procedural History

Aforementioned, Plaintiff filed suit on August 27, 2018, alleging Defendant violated Title
Ill of the ADA. (See generally Compl.). Plaintiff filed a Motion for Summary Judgment on April
9, 2019, asserting that judgment as a matter of law in his favor is proper as there remains no
genuine issue of material fact. (See generally P|. Mot. for Summ. J. [ECF No. 18]; see also Pl. Br.
in Supp. [ECF No. 19]). Defendant opposes summary judgment, asserting: 1) Plaintiff lacks
standing; and 2) there is a genuine issue of material fact as to at least one essential element of
Plaintiff's claim. (See generally Def. Opp’n [ECF No. 26]). Plaintiff's Motion for Summary
Judgment is now ripe for review.

Il.

Summary judgment is proper when “there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). On a motion for
summary judgment, the movant has the burden of showing that no genuine issue of material fact
exists, and the evidence, together with all inferences that can permissibly be drawn therefrom,
must be read in the light most favorable to the party opposing the motion. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

13
There is a genuine issue of material facts if the non-moving party can present “significant
probative evidence” to show that “there is [more than] some metaphysical doubt as to the material
facts.” Moore v. Philip Morris Cos., 8 F.3d 335, 339-40 (6th Cir. 1993). Put differently, there is
a genuine issue of material fact if “the evidence is such that a reasonable jury could return a verdict
for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also
Zenith, 475 U.S. at 587 (concluding that summary judgment is proper when the evidence could

not lead the trier of fact to find for the non-moving party).

Il.

Plaintiff's sole cause of action in the case at bar alleges that Defendant violated Title III of
the ADA. The ADA was enacted “to remedy widespread discrimination against disabled
individuals.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 674 (2001). The relevant section of the
ADA provides: “No individual shall be discriminated against on the basis of disability in the full
and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations
of any place of public accommodation by any person who owns, leases (or leases to), or operates
a place of public accommodation.” 42 U.S.C. § 12182(a).

Plaintiff submits that there remains no genuine issue of material fact as to his claim that
Defendant violated Title III of the ADA and, as such, summary judgment in favor of Plaintiff is
proper. (See generally Pl. Br. in Supp.). Defendant disagrees for three general reasons. First,

Defendants submits that Plaintiff lacks the requisite standing to bring the present action.” (Def.

 

> More accurately, Defendant avers that there remains a genuine issue of material fact as to whether
Plaintiff has established standing. (Def. Opp’n at 7) (“There are several genuine issues of material
fact as to the assertions in Plaintiff's affidavit.”). However, standing is a legal determination, not
a factual determination. See, e.g., Fieger v. Mich. Sup. Ct, 553 F.3d 955, 961 (6th Cir. 2009)
(citing United Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271, 277 (6th Cir.

2007).
14
Opp’n at 5-9). Second, Defendant challenges whether Plaintiff's expert, Mortland, is qualified
under Rule 702. (See id. at 11-12). And third, Defendant avers that reasonable jurors could

disagree as to whether Plaintiff has established all elements of his case. (/d. at 10-15). The Court

will address each argument in turn.

A. Standing

Under Article III of the United States Constitution, federal courts are permitted to hear only
actual cases and controversies. See U.S. Const. art. Il, § 2; see also Lyshe v. Levy, 854 F.3d 855,
857 (6th Cir. 2017). “Standing is a threshold inquiry in every federal case and it involves an
inquiry into whether ‘a plaintiff has alleged such a personal stake in the outcome of the controversy
as to warrant his invocation of federal-court jurisdiction to justify exercise of the court’s remedial
powers on his behalf.’” ALY Grp., inc. v. City of Covington, 293 F.3d 326, 332 (6th Cir. 2002)
(quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). Thus, “[w]hether a plaintiff has standing to
sue is ‘determined as of the time the complaint is filed.’” Sullivan v. Benningfield, 920 F.3d 401,
407 (6th Cir. 2019) (quoting Cleveland Branch, N.A.A.C.P. vy. City of Parma, 263 F.3d 513, 524
(6th Cir. 2001)). However, each element of standing “must be supported .. . with the manner and
degree of evidence required at the successive stages of the litigation.” Lujan, 504 U.S. at 561.
Therefore, “to support standing at the summary judgment stage a plaintiff must only ‘set forth by
affidavit or other evidence specific facts [sufficient to establish standing,] which for the purposes
of summary judgment motion will be taken as true.’” Am. Civil Liberties Union of Ohio Found,,
Inc. v, DeWeese, 633 F.3d 424, 430 n.2 (6th Cir. 2011) (quoting Lujan, 504 U.S. at 561).

“To establish standing under Article III, a plaintiff must show ‘(1) an injury in fact, (2) a
sufficient causal connection between the injury and the conduct complained of, and (3) a

likel[ihood] that the injury will be redressed by a favorable decision.’” Sullivan, 920 F.3d at 407

15
(quoting Susan B, Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014)) (change in original);
see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). These three requirements are the
“irreducible minimum required by the Constitution.” Ne. Fla. Chapter of the Associated Gen.
Contractors of Am. v, City of Jacksonville, Fla, 508 U.S. 656, 664 (1993) (internal
quotations omitted).

Additionally, “‘[iJn the context of claims for injunctive or declaratory relief,’ the threatened
injury in fact must be ‘concrete and particularized,’ as well as ‘actual and imminent, not conjectural
or hypothetical[.]” Sullivan, 920 F.3d at 407-08 (quoting Sumpter v. Wayne Cty., 868 F.3d 473,
491 (6th Cir. 2017)). In ADA cases, a plaintiff must show a “threat of future injury” by
demonstrating an “intent to return to the noncompliant accommodation” or “that he would return,
but is deterred from visiting the noncompliant accommodation because of the alleged accessibility
barriers.” Gaylord v. Hamilton Crossing CMBS, 582 F. App’x 576, 580 (6th Cir. 2014).

Whether an individual has Article IIT standing is a question of law to be decided by the
Court, not the finder of fact. See e.g, Fieger v. Mich. Sup. Ct, 553 F.3d 955, 961 (6th Cir. 2009)
(citing United Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271, 277 (6th Cir.
2007)) (“Whether a party has standing is a question of law that we review de novo.”).

The parties appear to dispute only the first prong of the standing analysis. (See Def. Opp’n
at 6-9).° As such, the Court will focus solely on whether Plaintiff has sufficiently established that

he suffered an injury in fact.

Under Title III of the ADA, a private citizen can only seek injunctive relief. See 42 U.S.C.

 

6 “Specifically, [Defendant] contends that Plaintiff lacks standing because contrary to his
representations in the affidavit, Plaintiff never stayed at the subject hotel and, therefore, was
without sufficient information and basis to make assertions in his affidavit about the alleged
architectural barrier, and there is no evidence that he intends to return to the subject hotel.” (Def.

Opp’n at 5).
16
§ 12188(a)(2)}. Thus, “[?]n order to demonstrate [the first] element, an individual who , , . seeks

only injunctive relief, must ‘show that he is under threat of suffering [an] injury in fact.’” Gaylor

v. Hamilton Crossing CMBS, 582 F. App’x 576, 579 (6th Cir, 2014) (quoting Summers v, Earth
Island Inst., 555 U.S. 488, 493 (2009)). Further, “[t[he ‘threat’ of a prospective injury must be
real and immediate and not premised upon the existence of past injuries alone.” Jd. (citing City of

Los Angeles v. Lyons, 461 U.S. 95, 102-03 (1983); Whitmore v. Arkansas, 495 U.S. 149, 158

(1990).
Plaintiffs avers:

Plaintiff has previously visited Defendant’s property. Plaintiff pled and states that
he has planned and still plans to return to stay as a guest at Defendant’s property
on his return to the Dublin area if the Defendant’s hotel is made fully accessible to
a disabled person in a wheelchair. . . . Plaintiff has standing to seek injunctive relief
against Defendant; Plaintiff has provided a specific plan or timeframe on when he
will return if proper remediations are made. A disabled patron, who has been
previously denied access to a public accommodation, need not be required to plan
and schedule a return trip when that person knows remediations have not been made
and that he will be discriminated again. The potential of real harm continues until
the property remedies these problems consistent with the law.

Once Plaintiff visited the property and was subjected to the discrimination there, he
suffered a concrete and particularized injury that is actual and imminent until the
property is ADA compliant. It would be an exercise in futility for Plaintiff to
regularly visit the property only to be continually subjected to the harm in order to
“realize” the injury sufficient for standing. Additionally, it would be a waste of
judicial economy to require an ADA plaintiff to provide a declaration to indicate
only that he or she wishes to visit the property in the future when that same plaintiff
was already subjected to discrimination during a previous visit. If a plaintiff visits
a property once and is subjected to discrimination in violation of the ADA, a Court
can conclude that the disabled individual may visit the property again without filing
the legal formality indicating that but for the architectural barriers, the disabled

plaintiff will return to the property.
(Pl. Br. in Supp. at 10-11).

Defendants submits:

Plaintiff lacks standing to sue for injunctive relief because he did not suffer injury,
nor was he going to continue to suffer an injury within the meaning of Title III of

17
the ADA. Plaintiff did not stay at the subject hotel, and as a result, he did not suffer
injury in a personal or individual way as is required to have standing.

OR OR

Additionally, Plaintiff lacks standing here because, he has brought at least thirty
(30) other lawsuits against hotels and other such establishments in Ohio, professing
that he intends to return in the future to all these hotels and other facilities to avail
himself of their respective services. It should also be noted that Plaintiff's expert,
Derek Mortland, has himself been a plaintiff in approximately forty (40) ADA
related cases.

(Def. Opp’n at 8). A review of the evidence submitted to the Court reflects that Plaintiff has
sufficiently established that he has standing at this point in the litigation.

Plaintiff's Complaint asserts:

Mr. Neal plans to return to stay as a guest at Defendant’s property on his next
scheduled trip to the area in September 2018, if the Defendant’s Hotel is made fully
accessible to a disabled person in a wheelchair, and to avail himself of the Hotel
and its services. The Plaintiff has personally encountered architectural barriers at
the subject property, which barriers are enumerated herein. The barriers to access
at the property have denied him the full and equal access to the property.

(Compl. J 5). Additionally, Plaintiff submitted an affidavit attached to his Memorandum in
Support of the Motion for Summary Judgment, in which Plaintiff swears:
[ have a definite plan to return to the Quality Inn & Suites; I would like to visit the
property to avail myself of the services available at the property and also to assure
myself that this property in compliance with the ADA so that myself and other
similarly situated will have full and equal enjoyment of the property without fear

of discrimination. I had plans to return to stay at the hotel, but I am unable to visit
because the property remains non-compliant. I would like to return but for its non-

compliance.

(Neal Aff. 1 { 5).

As stated supra, “to support standing at the summary judgment stage a plaintiff must only
‘set forth by affidavit or other evidence specific facts’” that would sufficiently establish standing.
DeWeese, 633 F.3d at 430 n.2 (quoting Lujan, 504 U.S. at 561). Accordingly, Plaintiffs affidavit

submitted contemporaneously with his Memorandum in Support of Summary Judgment

18
sufficiently demonstrates standing. While, Plaintiff does not specify exactly when he plans to
return to the Quality Inn, such lack of specificity does not quash Plaintiff's standing to bring suit.
Plaintiff's statement that he plans to return to the Quality Inn once the hotel modifies its alleged
noncompliant features’ is sufficiently specific, at this stage, to support standing. See Neal y.
Second Sole of Youngstown, Inc., No. 1:17-cv-1625, 2018 WL 1740140, at *7 (N.D. Ohio Apr. 11,
2018) (citing Houston v. Marod Supermarkets, 733 F.3d 1323, 1340 (11th Cir. 2013)).

Defendant posits that “[t]here is no way [Plaintiff] could have observed the barriers he is
alleging, including interior barriers, barriers in the guest room, barriers in the room’s toilet and
lavatory[,]” because he did not stay overnight at the Quality Inn. (See Def. Opp’n at 6-7). First,
to determine standing at the summary judgment stage, the Court takes a plaintiff's affidavit as true.
See DeWeese, 633 F3d at 430 n.2. Plaintiff has submitted an affidavit in which he has sworn: 1) he
received a guest room at the Quality Inn; 2) he stayed overnight at the Quality Inn, for as long as
he practicably could; and 3) during his stay at the Quality Inn, he encountered/observed several
architectural barriers. (See Neal Aff. 1 7 4; Neal Aff. 2 J] 3-5). And while Defendant disputes
that Plaintiff received a guest room and that he stayed overnight at the hotel, the Court does not
weigh an individual’s credibility at this stage in the proceedings. Thus, for the limited purpose of
establishing standing at summary judgment, the Court takes Plaintiff's sworn statements as true
and finds Defendant’s argument unconvincing.

Next, Defendant asserts that: “based upon [Plaintiff's] misrepresentations in the affidavit,
there is no evidence that he intends to return to the hotel, and as such, his injury is not ‘real and

immediate’ but is conjectural and hypotheticalf,}” (Def. Opp’n at 7), and that Plaintiff does not

 

7 “T have a definite plan to return to the Quality Inn & Suites; I would like to visit the property to
avail myself of the services available at the property and also to assure myself that this property is
in compliance with the ADA....” (Neal Aff. 1 75)

19
have standing because “he has brought at least thirty (30) other lawsuits against hotels and other
such establishments in Ohio, professing that he intends to return to all of these hotels and other
facilities to avail himself of their respective services[,]” Gd. at 8). The Court finds this argument
unpersuasive. As stated above, at the summary judgment stage, it is not the role of the Court to
weigh the credibility of witnesses.

Thus, for these reasons, the Court finds that Plaintiff has sufficiently established standing
at the summary judgment stage of this case.
B. Daubert

Attached to Plaintiff's Memorandum in Support of his Motion for Summary Judgment,
Plaintiff submitted Derek Mortland’s: expert report, (see Mortland Report); curriculum vitae, (see
Mortland CV [ECF No, 19-7]); April 9, 2019 Affidavit, (Mortland Aff. [ECF No. 19-5]); estimate
report of proposed modifications, (see Estimates Report); and compensation invoice, (see
Mortland Invoice [ECF No. 19-8]). Defendant avers Mortland’s Report lacks foundation as to his
qualifications to render him an expert on matters “relating to the review and analysis of a business
entity’s tax returns or investigating its financial background or wherewithal.” (Def. Opp’n at 11,
12). Thus, Defendant seeks to exclude Mortland’s findings as to the legal conclusion that the
proposed modifications are “readily achievable” as a matter of law and the portions of his opinions
related to the Defendant’s financial wherewithal.

Federal Rules of Evidence 702 and 104(a) govern the admissibility of an expert’s opinion
and report. See Daubert v. Merrell Dow Pharm, 509 U.S. 579, 589 (1993). Under Rule 702, a

witness is “qualified as an expert by knowledge, skill, experience, training, or education,” which

 

§ Though Defendant did not submit this challenge in a Motion to Exclude, the Court considers this
portion of Defendant’s Response in Opposition to Summary Judgment as such motion.

20
is established by “(a) the expert’s scientific, technical or other specialized knowledge [that] will
help the trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is
based on sufficient facts or data; (c) the testimony is the product of reliable principles and methods;
and (d) the expert has reliably applied the principles and methods to the facts of the case.” Fed.
R. Evid. 702. Further, the expert’s opinion must be relevant, meaning the “expert testimony must
‘fit’ with the issues to be resolved at trial.” Reber v. Lab. Corp. of Am., No. 2:14-cv-2694, 2017
WL 3888351, at *4 (S.D. Chio Sept. 6, 2017) (quoting Greenwell v. Boatwright, 184 F.3d 492,
496 (6th Cir. 1999)).

The Supreme Court mandates that a district court exercise its responsibility in acting as the
“gatekeeper” for expert testimony. Daubert, 509 U.S. at 588; Kumho Tire Co. v. Carmichael, 526
U.S. 137, 141 (1999). This role, however, is not intended to supplant the adversary system or the
role of the jury. Jn re Scrap Metal Antitrust Litig., 527 F.3d 517, 531-32 (6th Cir. 2008).
Arguments regarding the weight to be given to an expert witness’s testimony or opinions are
properly left to the jury. Jd “Vigorous cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and appropriate means of attacking
shaky but admissible evidence.” /d. (quoting Daubert, 509 U.S. at 596).

“The task for the district court in deciding whether an expert’s opinion is reliable is not to
determine whether it is correct, but rather to determine whether it rests upon a reliable foundation,
as opposed to, say, unsupported speculation.” In re Scrap Metal Antitrust Litig., 527 F.3d at 529-
30.

To determine whether expert testimony is “reliable,” the Court’s role, and the offering
party’s responsibility, “is to make certain that an expert... employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho

21
Tire Co., 526 U.S. at 152. Generally, the expert’s opinion must reflect “scientific
knowledge . . . derived by the scientific method,” representing “good science.” Daubert, 509 U.S.
at 590, 593. The test of reliability is, however, a “flexible” one.” Kumho Tire Co., 526 U.S. at 140.

Any doubts regarding the admissibility of an expert’s testimony should be resolved in favor
of admissibility. Fed. R. Evid. 702 Advisory Committee’s Notes (“[A] review of the case
law .. . shows that rejection of the expert testimony is the exception rather than the rule.”); Jahn
v. Equine Servs., PSC, 233 F.3d 382, 388 (6th Cir. 2000) (stating that in Daubert “[t]he Court
explained that Rule 702 displays a liberal thrust when the general approach of relaxing the
traditional barriers to opinion testimony”) (internal quotations omitted).

Attached to Plaintiff's Memorandum in Support for his Motion for Summary Judgment is
Defendant does not appear to dispute that Mortland is qualified to render an opinion as to: 1) the
nature of the alleged violations; 2) the proposed remedy to such violations; and 3) the cost of
remedying such violations.’ (See Def. Opp’n at 10-15). Rather, Defendant appears to challenge

whether Mortland is qualified to opine as to whether modification or removal of the barrier are

 

* In his Reply, Plaintiff appears to conflate Defendant’s challenge to Mortland’s qualifications to
opine on whether barrier removal is readily achievable as a challenge to Mortland’s qualifications
to render an opinion on the estimating the cost of remedying the identified barriers. (See Pl. Reply
at 4-8). Plaintiff relies on Defendant’s submission: “The [expert] report submitted with
[Plaintiff's] motion [for summary judgment] lacks foundation. In addition, Plaintiff is not a
qualified expert to determine the cost of construction and barrier removal.” (See Pl. Reply at 4;
Def. Opp’n at 11). Relying on such statements, Plaintiff asserts that Mortland’s credentials qualify
him as an expert on estimating the cost of barrier removal. (Pl. Reply at 4-6). However, the Court
reads Defendant’s Opposition and Daubert challenge differently. The Court reads this to be
challenges to: 1) the foundation of Mortland’s Report; and 2) Plaintiff's ability to opine as to the
cost of construction and barrier removal; and not a challenge to Mortland’s qualifications to opine
on the cost of remedying the alleged violations. Further, Plaintiffhas not sought to qualify himself
as an expert as to the cost of construction and barrier removal. As such the Court need not further
examine whether or not he is qualified in this regard.

22
readily achievable. (See id. at 11-12).

The Court agrees with Defendant. In his Affidavit, Mortland submits:

Based upon the inspection of the facility and my review of the Defendant’s 2014,
2015, 2016, and 2017 tax returns, it is my opinion that the Defendant’s financial
means are such that they can perform the modification set forth in my reports over
a span of months or years. Additionally, pursuant to the ADA, specifically 28 CFR

36.304, [sic] many of the barriers discovered at the Quality Inn & Suites are per se
readily achievable, in that they fall under a list of examples specifically designated

as readily achievable,

(Mortland Aff. § 4).

First, no witness, even an expert, may testify as to what the law requires and what the law
is, See Hyland v. HomeServices of Am., Inc., 771 F.3d 310, 322 (6th Cir, 2014) (stating “a witness
may not testify to a legal conclusion.”); see also Killion v. KeHF Distribs., LLC, 761 F.3d 574,
593 (6th Cir. 2014). And while an expert’s “opinion is not objectionable just because it embraces
an ultimate issue[,]” Fed. R. Evid. 704, it is the Court’s role and responsibility to inform the jury
of the law and what the law defines “readily achievable” to mean. As such, the portions of
Mortland’s reports and testimony as to whether the proposed modifications are readily achievable
are excluded and Mortland shall not testify to these matters at trial.

Second, a review of Mortland’s CV demonstrates that he lacks experience in taxation,
accounting, or business finance. Thus, Plaintiff has failed to meet his burden to demonstrate that
Mortland is qualified to provide an opinion as to whether a business entity can afford to make the
proposed modifications based on his review of four years of the business’s tax returns. Plaintiff's
submission that: “Plaintiff need not retain some renowned financial or economics expert to re-
present that which [Defendant’s] tax documentation show already[,]” (Pl. Reply at 7) is not well
taken. Simply put, taxes are complex and concluding that a business can afford to make $68,475

worth of repairs simply by reviewing four years of the business’s tax returns is outside the scope

23
of either a layperson’s knowledge or Mortland’s expertise. Accordingly, the portions of
Mortland’s report and testimony that opine as to whether Defendant is financially able to make the
proposed modifications are excluded. Mortland is also barred from testifying on such matters at
trial.

Cc. ADA Violation

The ADA requires places of public accommodation “to remove architectural barriers that
are structural in nature, in existing facilities ... where such removal is readily achievable.” 42
U.S.C. § 12182(b)(2)(A)(iv). Thus, in order to establish a Title IH claim under the ADA, a plaintiff
must establish: “(1) he or she is disabled within the meaning of the ADA; (2) the defendant[]
own|[s|, lease[s], or operate[s] a place of public accommodation; and (3) the defendant[]
discriminated against the plaintiff within the meaning of the ADA.” Young v. Kali Hosp, LTD.,
No. 2:07-cv-395, 2010 WL 3037017, at *4 (S.D. Ohio Aug. 2, 2010). “[D]iscrimination
includes... failure to remove architectural barriers...in existing facilities...where such
removal is readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).

Plaintiff submits that there remains no genuine issue of material fact as to any of the
elements of his ADA claim. Defendant does not appear to dispute that it owns and operates a
“public accommodation.” (See Def. Opp’n at 10-15). However, Defendant appears to, albeit
tentatively, dispute whether Plaintiff is disabled. (See id. at 1). And Defendant spends the bulk of
its brief asserting that there is a genuine issue of material fact as to whether the modifications that

Plaintiff proposed are readily achievable. (See id. at 10-15). The Court will discuss each argument

24
in turn.
1. Plaintiff's Disability
The ADA defines “disability” to mean:

(A) a physical or mental impairment that substantially limits one or more major
life activities of such individual;

(B) a record of such an impairment; or

(C) being regarded as having such an impairment (as described in paragraph (3)).
42 U.S.C. § 12102(1). Walking and standing are major life activities. See 42 U.S.C,
§ 12102(2)(A).’° Plaintiff asserts that there is no genuine issue of material fact that he is disabled
within the meaning of the ADA as he is “a wheelchair bound disabled person.” (Neal Aff. 1 ¥ 1;
see also P|. Br. in Supp. at 1; Pl. Reply at 1). And while Defendant seems to tentatively dispute
Plaintiff's disability, (Def. Opp’n at 1),!! it has cited to no facts in the record to sufficiently dispute
Plaintiff's sworn testimony that he is confined to a wheelchair. Accordingly, Plaintiff has
sufficiently established that he is disabled within the meaning of the ADA.

2. Readily Achievable

Plaintiff asserts summary judgment is proper as he has demonstrated that the modifications
he proposed are “readily achievable.” (P1. Br. in Supp. at 16-18; PI. Reply at 6-8).

Under the ADA, “discrimination” includes:

(iv) a failure to remove architectural barriers, and communication barriers that are
structural in nature, in existing facilities, and transportation barriers in existing
vehicles and rail passenger cars used by an establishment for transporting
individuals (not including barriers that can only be removed through the retrofitting

 

10 “For purposes of paragraph (1), major life activities include, but are not limited to, caring for
oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and
working.”

«Plaintiff alleges to be a disabled Ohio resident who qualifies as an individual with disabilities
as defined by the American[s] with Disabilities Act ....” (Def. Opp’n at 1) (emphasis added).

25
of vehicles or rail passenger cars by the installation of a hydraulic or other lift),
where such removal is readily achievable; and

(v) where an entity can demonstrate that the removal of a barrier under clause (iv)
is not readily achievable, a failure to make such goods, services, facilities,

privileges, advantages, or accommodations available through alternative methods
if such methods are readily achievable.

42 U.S.C. §§ 12182(b)(2)(A){iv){v). The ADA defines “readily achievable” to mean “easily
accomplishable and able to be carried out without much difficult or expense.” 42 U.S.C.

§ 12181(9), Factors a court is to consider when determining whether modifications are “readily

achievable” include:
(A)the nature and cost of the action needed under this chapter;

(B) the overall financial resources of the facility or facilities involved in the action;
the number of persons employed at such facility; the effect on expenses and
resources; or the impact otherwise of such action upon the operation of the

facility;

(C) the overall financial resources of the covered entity; the overall size of the
business of a covered entity with respect to the number of its employees; the
number, type, and location of its facilities; and

(D)the type of operations of the covered entity, including the composition,
structure, and functions of the workforce of such entity; the geographic
separateness, administrative or fiscal relationship of the facility or facilities in
question to the covered entity.

42 U.S.C. § 12181(9). However, the precise question as to which party bears the burden of
establishing that modifications are “readily achievable,” is one that the Sixth Circuit has not yet
answered. And while the Second, Eighth, Ninth, Tenth, and Eleventh Circuits have explicitly
addressed this issue, these circuits are not in agreement as to the appropriate test.

In Johnson v. Gambrinus Co./Spoetzl Brewery, to determine whether a modification would

be readily achievable, the Fifth Circuit adopted a burden shifting test. 116 F.3d 1052 (Sth Cir.

1997), The Fifth Circuit held: “the plaintiff bears the burden of showing a that a modification was

26
requested and that the requested modification was reasonable.” /d. at 1059. Then, “the defendant
must make the requested accommodation unless the defendant pleads and meets its burden of
proving that the requested accommodation would fundamentally alter the nature of the public
accommodation.” Jed.

The Tenth Circuit, in Colo. Cross Disability Coal. v. Hermanson Family Ltd. P’ship [,264
F.3d 999 (10th Cir. 2001), also adopted a burden shifting test, however a different test than the
Fifth Circuit’s. In Colo. Cross, the Tenth Circuit held that the “[p]laintiff bears the initial burden
of production to present evidence that a suggested method of barrier removal is readily achievable
[and] can be accomplished easily and without much difficult or expense.” /d at 1005-06. If the
plaintiff meets this burden, then the defendant has “the opportunity to rebut that showing” and to
“(bear} the ultimate burden of persuasion regarding its affirmative defense that a suggested method
of barrier removal is not readily achievable.” /d. at 1006.

In Colo. Cross, the plaintiff sought to have the defendant install an accessible ramp at the
entrance of a historic building. /d@. at 1007. During a bench trial, the plaintiff relied upon expert
testimony that the “front entrance... could be made accessible without threatening or destroying
the historic significance of the building.” /@ And plaintiff's financial expert testified that “the
financial impacts of installing ramps would be relatively immaterial and easily achievable.” Jd. at
1008. Yet the Colo. Cross Court found that plaintiff failed to meet his burden of production
because he provided only “speculative concepts” without “precise cost estimates regarding the
proposed modification.” Jd at 1009.

In Gathright-Dietrict v. Atlanta Landmarks, Inc., the Eleventh Circuit adopted the Colo.
Cross test. See 452 F.3d 1269, 1274 (11th Cir. 2006) (“[Wle adopt that burden shifting framework

for the reasons articulated by the Colorado Cross court.”). The Eleventh Circuit stated that “a

27
plaintiff must present evidence so that a defendant can evaluate the proposed solution to a barrier,
the difficult of accomplishing it, the cost [of] implementation, and the economic operation of the
facility.” Id As “{w]ithout evidence on these issues, a defendant cannot determine if it can meet
its subsequent burden of persuasion.” Jd.

In Gathright-Dietrich, the plaintiffs sought to have the defendants modify an historic
theater. /d at 1271-72. However, the Eleventh Circuit upheld the district court’s grant of
summary judgment in favor of defendants as plaintiffs provided “non-specific, conceptual
proposals that did not provide any detailed cost analysis.” /d. at 1274. Because plaintiff failed to
provide expert testimony on the feasibility of the proposed modifications, failed to demonstrate
that the proposed modifications were inexpensive, and failed to “produce a financial expert to link
the estimated costs of [the] proposals with [the defendant’s] ability to pay for themf,]” summary
judgment was proper. /d. at 1274-75.

However, when deciding whether modifications to an historic building were readily
achievable, the Ninth Circuit expressly rejected the Tenth Circuit’s burden shifting approach. See
Molski v. Foley Estates Vineyard & Winery, LLC, 531 F.3d 1043, 1048 (9th Cir. 2008) (“[W]e
place the burden on the party with the best access to information regarding the historical
significance of the building.”). The Afo/ski Court held that a defendant “is in a better position to
introduce, as part of an affirmative defense, detailed evidence and expert testimony concerning
whether the historic significance of a structure would be threatened or destroyed by the proposed
barrier removal plan.” Jd.

The Second Circuit has also adopted a burden shifting test. See Roberts v. Royal Atl. Corp.,
542 F.3d 363, 372 (2d Cir. 2008). However, the Second Circuit’s test differs from the one

enunciated by the Colo. Cross Court. Under the Second Circuit’s test, the plaintiff must establish

28
“that the area in question is covered by the statute and that the desired access may be achieved
with a cost and scope not disproportionate to the overall alteration[,]” to meet the burden of
production. /d Thus, a plaintiff meets his burden by providing “cost estimates that are facially
plausible, without reference to design details, and are such that the defendant can assess its
feasibility and cost.” fd The Roberts Court further specified that “[n]Jeither the estimate nor the
proposal are required to be exact or detailed.” Jd. at 373, Ifa plaintiff provides such estimates,
the burden then shifts to the defendant to demonstrate that “the cost and scope of compliance
would, in fact, be disproportionate.” Jd.

Here, Plaintiff appears to rely upon the Ninth Circuit’s test. (See Pl. Br. in Supp. at 16-17)
(citing Molski, 481 F.3d at 730). And relying on this precedent, Plaintiff avers that 28 C.F.R. §

36.304!" “provides 21 examples of barrier removal which are considered per se readily

 

'2 The subsection that Plaintiff refers to lists 21 examples of steps that an owner of a public
accommodation can take to remove barriers, the examples listed are:

(1) Installing ramps;

(2) Making curb cuts in sidewalks and entrances;

(3) Repositioning shelves;

(4) Rearranging tables, chairs, vending machines, display racks, and other

furniture;

(5) Repositioning telephones;

(6) Adding raised markings on elevator control buttons;

(7) Installing flashing alarm lights;

(8) Widening doors;

(9) Installing offset hinges to widen doorways;

(10) Eliminating a turnstile or providing an alternative accessible path;

(11) Installing accessible door hardware;

(12) Installing grab bars in toilet stalls;

(13) Rearranging toilet partitions to increase maneuvering space;

(14) Insulating lavatory pipes under sinks to prevent burns;

(15) Installing a raised toilet seat;

(16) Installing a full-length bathroom mirror;

(17) Repositioning the paper towel dispenser in a bathroom;

(18) Creating designated accessible parking spaces;

(19) Installing an accessible paper cup dispenser at an existing inaccessible water

fountain;
29
achievable.” (Pl. Br. in Supp. at 16) (citing Johnson v. Dhami, No. 2:14-cv-1150, 2014 WL
4368665 (E.D. Cal. Sept. 2, 2014); Johnson v. Hall, No, 2:11-cv-2817, 2012 WL 1604715 (E.D.
Cal, May 7, 2012)).!° In contrast, Defendant appears to advocate that the Court adopt the Tenth
Circuit’s burden shifting test. (See Def. Opp’n at 10); see also Disabled Patriots of Am., Inc. v.
Odco Invs., Ltd., No. 3:04-cv-7399, 2006 WL 782725, at *4 (N.D. Ohio Mar. 27, 2006) (citing
Colo, Cross, 264 F.3d at 1009)).

As noted by this Court in Young v. Kali Hosp., LTD., No. 2:07-cv-395, 2010 WL 3037017,
at *8 (S.D. Ohio Aug. 2, 2010), while the Sixth Circuit has yet to adopt a test, district courts within
the Sixth Circuit have regularly followed the Tenth Circuit’s Colorado Cross test. See Access 4
All, Inc. v. OM Mgmt., LLC, No. 2:06-cv-374, 2007 WL 1455991, at *10—-11 (S.D. Ohio May 15,
2007) (finding that factual questions precluded summary judgment in plaintiffs favor); Disabled
Patriots of Am., Inc. v. ODCO Invs., Lid., No. 3:04-cv-7399, 2006 WL 782725, at *4 (N.D. Ohio
Mar. 27, 2006) (denying summary judgment in favor of plaintiffs as they failed to provide “a
complete and precise cost to remove all barriers”). The Young Court ultimately declined to adopt
a test, as it found that plaintiff's claim failed under both the Second Circuit’s test, that plaintiff
proposed the Court adopt, as well as the Tenth Circuit’s test, which the Defendant requested the
Court adopt. Jd. at *8. However, in dicta, the Young Court noted that if found “the reasoning in

Colorado Cross persuasive.” /d. at *8 n.7. And this Court agrees, the Tenth Circuit’s burden

 

(20) Removing high pile, low density carpeting; or
(21) Installing vehicle hand controls.

28 CER. § 36.304(b).
'3 The Court notes that it is slightly unclear which test Defendant proposes that the Court adopt.

In his Memorandum in Support of his Motion for Summary Judgment, Defendant appears to rely
on the Ninth Circuit’s test. (See Pl. Br. in Supp. at 16-17). However, in his Reply, Plaintiff, at
times, appears to rely on the Colorado Cross burden shifting test. (See Pl. Reply at 7-8).

30
shifting test enunciated in Colorado Cross is the appropriate test.

Thus, the plaintiff has the initial burden of proof to put forth “precise cost estimates
regarding the proposed modification[s.]” Colo. Cross, 264 F.3d at 1009. If the plaintiff has met
this initial burden, the burden then shifts to the defendant to rebut plaintiff's showing. Colo. Cross,
264 F.3d at 1008.

Implementing the Tenth Circuit’s test, the Court cannot determine, as a matter of law, that
no reasonable jury could find for the Defendant. First, the Court notes that the Court’s sister
district court has stated that “[d]etermining ‘whether a specific change is readily achievable is a
fact intensive inquiry that will rarely be decided on summary judgment.’” Disabled Patriots of
Am., 2006 WL 782725, at *4 (quoting D’Lil v. Stardust Vacation Club, No. CIV-S-00-1496, 2001
US. Dist. LEXIS 23309, at *17 (E.D. Cal. Dec. 20, 2001). Further, the Northern District Court
noted “t]he determination is ‘made on a case by case basis under the particular circumstances and
factors listed in the definition of readily achievable.’” /d. (quoting Colo. Cross, 264 F.3d at 1009);
see also 28 C.F.R. § 36.104. Included in the factors a court must consider are the nature and cost
of removing the barriers and the financial resources of the defendant facility. 42 U.S.C.
§ 12181(9).

Plaintiff has submitted Mortland’s detailed violations’ report and his detailed estimates as
to the cost of remedying the violations. (See Mortland Report; Cost Estimates). This information
also adequately alerts Defendant so that it can evaluate the proposed remedies to the violations,
the costs associated with remedying the violations, and the economic operation of the Quality Inn.
Thus, Plaintiff has satisfied his burden. However, Defendant has proffered that it does not have
the financial means to make the proposed modifications either immediately or over the next five

years. Defendant asserts that it “does not have any funds to remove the alleged ‘architectural

31
barriers’ as alleged in Plaintiff's complaint[,]” as it has: 1) mortgages that exceed $4,000,000; 2)
outstanding federal taxes of approximately $45,000, 3) outstanding real estate taxes exceeding
$110,000; and 4) unpaid franchise fees of $24,000. (Kumar Aff. J§ 10-12). Whether Defendant’s
resources are sufficient to remedy the violations is a question of fact that must be submitted to the
jury. As such, summary judgment in Plaintiff's favor is improper.

IV.

Thus, for the reasons stated herein, Plaintiff's Motion for Summary Judgment (ECF No.

18) is GRANTED in part and DENIED in part.

 

IT IS SO ORDERED,
7-34 -LoI4 LP _-
DATE EDMURD }. SARGUS, JR.
CHIE TED STATES DISTRICT JUDGE

32
